Case 6:20-cv-00482-ADA Document 44-13 Filed 11/04/20 Page 1 of 6




        EXHIBIT 11
11/3/2020               Case 6:20-cv-00482-ADA Document 44-13
                                                          Flights Filed 11/04/20 Page 2 of 6




              One way            1 passenger            Economy


                  Prosselsheim, Ger…                          Austin AUS                               Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel restricted
                           There's a government travel restriction related to coronavirus (COVID-19). More details




                           Prices are currently typical for your trip.                                                                Details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:



                           6:55 AM – 4:43 PM                               16h 48m              2 stops                                $499
                           KLM, …    · Virgin Atlantic · Operated by … NUE–AUS                  AMS, ATL



                           6:55 AM – 8:20 PM                               20h 25m              3 stops                              $3,432
                           KL…      · Lufthansa · Operated by KLM C… NUE–AUS                    AMS, EWR, IAD



                           6:55 AM – 8:20 PM                               20h 25m              3 stops                              $3,433
                           KL…    · Lufthansa · Operated by KLM Ci… NUE–AUS                     AMS, BRU, IAD



                           6:55 AM – 8:20 PM                               20h 25m              3 stops                              $3,445
                           KL…    · Lufthansa, Austrian · Operated … NUE–AUS                    AMS, LHR, IAD



                           6:55 AM – 8:34 PM                               20h 39m              2 stops                                $499
                           KLM,… · Virgin Atlantic, Air France · Op… NUE–AUS                    AMS, ATL



                           6:55 AM – 8:34 PM                               20h 39m              2 stops                                $499
                           KLM,… · Air France, Virgin Atlantic · Op… NUE–AUS                    AMS, MSP



                           6:55 AM – 8:34 PM                               20h 39m              2 stops                                $499
                           KLM,… · Virgin Atlantic, Air France · Op… NUE–AUS                    AMS, ATL



                           6:55 AM – 8:34 PM                               20h 39m              2 stops                                $499
                           KLM, …    · Virgin Atlantic · Operated by … NUE–AUS                  AMS, ATL



                           6:55 AM – 8:34 PM                               20h 39m              3 stops                                $499
                           KLM, …     · Air France · Operated by KL…       NUE–AUS              AMS, DTW, ATL



                           6:55 AM – 8:34 PM                               20h 39m              3 stops                                $499
                           KLM, …     · Air France · Operated by KL…       NUE–AUS              AMS, JFK, ATL



https://www.google.com/flights?hl=en#flt=x/m/02rl9z_.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                             1/3
11/3/2020              Case 6:20-cv-00482-ADA Document 44-13
                                                         Flights Filed 11/04/20 Page 3 of 6

                          6:55 AM – 8:34 PM                         20h 39m        3 stops          $499
                          KLM, …   · Air France · Operated by KL…   NUE–AUS        AMS, DTW, MSP



                          6:55 AM – 8:34 PM                         20h 39m        3 stops          $499
                          KLM, Delta · Operated by KLM Cityhopper   NUE–AUS        AMS, JFK, MSP



                          6:55 AM – 8:34 PM                         20h 39m        3 stops          $499
                          KLM, Delta · Operated by KLM Cityhopper   NUE–AUS        AMS, ATL, MSP



                          6:55 AM – 8:34 PM                         20h 39m        3 stops          $499
                          KLM, Delta · Operated by KLM Cityhopper   NUE–AUS        AMS, BOS, MSP



                          6:55 AM – 8:34 PM                         20h 39m        3 stops          $499
                          KLM, …   · Air France · Operated by KL…   NUE–AUS        AMS, DTW, ATL



                          6:55 AM – 8:54 PM                         20h 59m        3 stops         $3,333
                          KLM, British Airway…   · Operated by KLM… NUE–AUS        AMS, LHR, DFW



                          6:55 AM – 8:54 PM                         20h 59m        3 stops         $3,333
                          KLM, British Airway…   · Operated by KLM… NUE–AUS        AMS, LHR, DFW



                          6:55 AM – 8:54 PM                         20h 59m        3 stops         $3,381
                          KLM, British Airway…   · Operated by KLM… NUE–AUS        AMS, LHR, DFW



                          6:55 AM – 8:57 PM                         21h 2m         3 stops         $3,432
                          KLM, U… · Lufthansa · Operated by KL… NUE–AUS            AMS, EWR, IAH



                          6:55 AM – 9:15 PM                         21h 20m        3 stops          $499
                          KLM, …   · Air France · Operated by KL…   NUE–AUS        AMS, MSP, SLC



                          6:55 AM – 9:26 PM                         21h 31m        3 stops         $2,109
                          KLM, Aer Li…   · British Airways · Opera… NUE–AUS        AMS, DUB, ORD



                          6:55 AM – 9:26 PM                         21h 31m        3 stops         $3,432
                          KLM, U… · Lufthansa · Operated by KL… NUE–AUS            AMS, EWR, ORD



                          6:55 AM – 10:29 PM                        22h 34m        3 stops         $2,109
                          KLM, Aer … · British Airways · Operate… NUE–AUS          AMS, DUB, ORD



                          6:55 AM – 10:41 PM                        22h 46m        2 stops          $568
                          KLM, Delta · Operated by KLM Cityhopper   NUE–AUS        AMS, LAX



                          6:55 AM – 11:29 PM                        23h 34m        3 stops         $3,187
                          KLM, Briti… · Iberia, Finnair · Operated … NUE–AUS       AMS, LHR, MIA



                          6:55 AM – 11:29 PM                        23h 34m        3 stops         $3,218
                          KLM, Briti… · Iberia, Finnair · Operated … NUE–AUS       AMS, LHR, MIA



                          6:55 AM – 11:29 PM                        23h 34m        3 stops         $3,218
                          KLM, Briti… · Iberia, Finnair · Operated … NUE–AUS       AMS, LHR, MIA



                          6:55 AM – 11:12 AM+1                      35h 17m        3 stops         $3,842
                          KLM, United · Operated by KLM Cityhopper NUE–AUS         AMS, EWR, IAH



                          6:55 AM – 11:12 AM+1                      35h 17m        3 stops         $3,848
                          KLM, United · Operated by KLM Cityhopper NUE–AUS         AMS, EWR, IAH

https://www.google.com/flights?hl=en#flt=x/m/02rl9z_.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o            2/3
11/3/2020              Case 6:20-cv-00482-ADA Document 44-13
                                                         Flights Filed 11/04/20 Page 4 of 6


                           6:55 AM – 11:12 AM+1                        35h 17m          3 stops                           $3,848
                           KLM, United · Operated by KLM Cityhopper NUE–AUS             AMS, EWR, IAH



                           6:55 AM – 11:50 AM+1                        35h 55m          2 stops                           $3,842
                           KLM,… · Operated by KLM Cityhopper, Re…     NUE–AUS          AMS, EWR



                           6:55 AM – 2:23 PM+1                         38h 28m          2 stops                           $2,764
                           KLM, …    · Virgin Atlantic · Operated by … NUE–AUS          AMS, LAX


                           Hide 27 flights




              Hotels in Austin
              Nightly prices for 1 guest Dec 15–Dec 17                                                                    Search for hotels

                                    JW Marriott                                  Omni Austin
                                                                                                                          Fairmont Austin
                                    Austin                                       Hotel Downtown
                                                                                                                          4.5           (3088)
                        $131        4.6            (5504)                 $95    4.3            (3204)         $135




              Explore more destinations from Prosselsheim, Germany




                     Flights              Language · English              Country · United States        Currency · USD



            Find the cheapest and best flight for you.

            About Google        Privacy & Terms          Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=x/m/02rl9z_.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                 3/3
11/3/2020               Case 6:20-cv-00482-ADA Document 44-13
                                                          Flights Filed 11/04/20 Page 5 of 6




              One way           1 passenger             Economy


                  Prosselsheim, Ger…                          Waco ACT                                 Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid                 Price graph             Nearby airports




                           Travel restricted
                           There's a government travel restriction related to coronavirus (COVID-19). More details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:



                           6:55 AM – 11:21 AM+1                            35h 26m              3 stops                               $3,144
                           KLM, Britis… · Finnair, Iberia · Operate…       NUE–ACT              AMS, LHR, DFW



                           6:55 AM – 11:21 AM+1                            35h 26m              3 stops                               $3,144
                           KLM, Britis… · Finnair, Iberia · Operate…       NUE–ACT              AMS, LHR, DFW



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                               $3,144
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ORD, D



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                               $3,144
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ORD, D



                           6:55 AM – 11:21 AM+1                            35h 26m              3 stops                               $3,192
                           KLM, Britis… · Finnair, Iberia · Operate…       NUE–ACT              AMS, LHR, DFW



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                               $3,192
                           KLM, Britis… · Finnair, Iberia · Operate…       NUE–ACT              AMS, LHR, ORD, D



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                               $3,192
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ATL, D



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                               $3,192
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ATL, D



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                              $4,409
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ATL, D



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                              $4,409
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ATL, D



                           6:55 AM – 11:21 AM+1                            35h 26m              4 stops                              $4,409
                           KLM, British …   · Operated by KLM Cityho… NUE–ACT                   AMS, LHR, ATL, D




https://www.google.com/flights?hl=en#flt=x/m/02rl9z_.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                             1/2
11/3/2020              Case 6:20-cv-00482-ADA Document 44-13
                                                         Flights Filed 11/04/20 Page 6 of 6

                           6:55 AM – 11:21 AM+1                          35h 26m         4 stops                             $4,409
                           KLM, British …    · Operated by KLM Cityho… NUE–ACT           AMS, LHR, ATL, D


                           6:55 AM – 6:02 PM+1                           42h 7m          3 stops                             $3,144
                           KLM, British …    · Operated by KLM Cityho… NUE–ACT           AMS, LHR, DFW



                           6:55 AM – 6:02 PM+1                           42h 7m          3 stops                             $3,144
                           KLM, British …    · Operated by KLM Cityho… NUE–ACT           AMS, LHR, DFW



                           6:55 AM – 6:02 PM+1                           42h 7m          3 stops                             $3,192
                           KLM, Britis… · Finnair, Iberia · Operate…     NUE–ACT         AMS, LHR, DFW



                           6:55 AM – 6:02 PM+1                           42h 7m          3 stops                             $4,263
                           KLM, Lufth…      · Operated by KLM Cityhop…   NUE–ACT         AMS, FRA, DFW



                           6:55 AM – 6:02 PM+1                           42h 7m          3 stops                             $4,278
                           KLM, Luf… · Operated by KLM Cityhopper… NUE–ACT               AMS, FRA, DFW



                           6:55 AM – 6:02 PM+1                           42h 7m          3 stops                             $4,278
                           KLM, Lufth…      · Operated by KLM Cityhop…   NUE–ACT         AMS, FRA, DFW


                           Hide 13 flights




              Hotels in Waco
              Nightly prices for 1 guest Dec 16–Dec 18                                                                       Search for hotels

                                                                                   Hotel Indigo                              Holiday Inn
                                   Hilton Waco
                                                                                   Waco - Baylor                             Express & Suite…
                                   4.4             (912)
                         $95                                              $104     4.5          (773)              $85       4.4           (535)




              Explore more destinations from Prosselsheim, Germany




                     Flights             Language · English                Country · United States          Currency · USD



            Find the cheapest and best flight for you.

            About Google        Privacy & Terms          Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=x/m/02rl9z_.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                   2/2
